          Case 1:19-cv-10023-KPF Document 233 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETRÓLEOS DE VENEZUELA, S.A., PDVSA
PETRÓLEO, S.A., and PDV HOLDING, INC.,

                                 Plaintiffs,

                         - against -                            Case No: 19-cv-10023-KPF

MUFG UNION BANK, N.A. and GLAS AMERICAS
LLC,

                                 Defendants.



        NOTICE OF PDV HOLDING, INC.’S MOTION FOR PARTIAL STAY OF
             EXECUTION OF FINAL JUDGMENT PENDING APPEAL

        Please take notice that the undersigned, on behalf of PDV Holding, Inc. (“PDVH”),

hereby moves this Court before the Honorable Katherine Polk Failla, United States District

Judge for the Southern District of New York, at the United States Courthouse, 40 Foley Square,

Courtroom 618, New York, New York 10007, for an Order granting, pursuant to Federal Rule of

Civil Procedure 62 or the Court’s equitable powers, a stay during the pendency of the Plaintiffs’

appeal to the United States Court of Appeals for the Second Circuit of the execution of the

portions of the Court’s December 1, 2020 Final Judgment [ECF No. 229] pertaining to the

Pledge Agreement 1 and underlying Collateral, including the declaration that the Trustee is

entitled to direct the Collateral Agent to sell the pledged CITGO Shares and that the Collateral

Agent is entitled to so sell. The grounds for this motion are set forth in the accompanying

Memorandum of Law.




1
  Capitalized terms not defined herein refer to the terms as defined in PDVH’s Memorandum of Law in Support of
this motion, filed contemporaneously herewith.
       Case 1:19-cv-10023-KPF Document 233 Filed 12/11/20 Page 2 of 2




Dated: December 11, 2020           Respectfully submitted,


                                   /s/ Jeffrey B. Korn
                                   Jeffrey B. Korn
                                   Michael Gottlieb
                                   Nicholas Reddick
                                   Cole Mathews
                                   Kyle Mathews
                                   WILLKIE FARR & GALLAGHER LLP
                                   787 Seventh Avenue
                                   New York, NY 10019
                                   Telephone: (212) 728-8000
                                   Facsimile: (212) 728-8111
                                   jkorn@willkie.com
                                   cmathews@willkie.com

                                   1875 K Street NW
                                   Washington, DC 20006-1238
                                   Telephone: (202) 303-1442
                                   Facsimile: (202) 303 2442
                                   mgottlieb@willkie.com
                                   nreddick@willkie.com
                                   kmathews@willkie.com

                                   Attorneys for PDV Holding, Inc.




                                      2
